                Case 1:17-cv-03370-AT Document 42 Filed 12/17/18 Page 1 of 4




                                                         ! "      " # $#$%&! &'((%'&                 &) *




                                                                             +
                                         ,




                            !    "             " #       #!!         $               #           #

        #                                            #     #         % &'                    !

%       & (                          !       ) #!                  $ )           #       #

    #       *                         % '           !      %             *       !

+,                               *                       * ,# #                  -# ./               0*

            #                                                        ,                               1

"
         Case 1:17-cv-03370-AT Document 42 Filed 12/17/18 Page 2 of 4




     #        #       #       3                    *            #!      *       ,        #!   *       !

#!   *        !                                        4

                                                          *0 5
                                      6           " 7    /8298
                          "                       " # #!!                            $
                                              :        $
                                      .       ;        # 7
                                      "       !     !*   /<2=/
                                      $         4 2=< <2 >.===
                                               ! 4 2=< <2 >..==
                                      &            ?         !

          #       ,               *            *                        #                #    #   #       *

                                                       7

                          )               @                         !       * 2= .


A A% & 1 '      !                                              AA
% &1 '        !
6        " 7     / ;9                                          6        " 7      /8298
% & (                                                          "              " # #!!             $
6        " 7 <<.==;                                            :            $
) #!                $                                            . ;           # 7
/=== " &      !      $ B                                       " !        !*      ! /<2=/
8== $             * 70                                         $      4 2=< <2 >.===
       * 6 /=/=.>22 8                                                ! 4 2=< <2 >..==
$     4 9=9 ..<>/===                                           &          ?          !
     ! 4 9=9 ..<>/;==
! &         !? # !       !
! &        ? #!        !




                                                           2
         Case 1:17-cv-03370-AT Document 42 Filed 12/17/18 Page 3 of 4




                                                        -

     C                                             #!                , ,       9>,

)!   7       - !                     !,            -<   "

                            )        @              !       * 2= .

                                                   AA




     C                           C

                    ,                                                    %A0

     !       D                  #         7                          6               C

         !       @* 2= .*                                    D       %                   4


                                     )
                                ./;= 0!          $
                                 6             * 6 /=<=8


                                          AA




                                               /
Case 1:17-cv-03370-AT Document 42 Filed 12/17/18 Page 4 of 4
